Citation Nr: 0929857	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, as 
secondary to service-connected otitis externa.

2.  Entitlement to service connection for chronic laryngitis, 
including as secondary to service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to June 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The rating decision mailed May 2004 continued the 
noncompensable evaluation for the service-connected otitis 
externa, and denied service connection for vertigo, tinnitus, 
chronic laryngitis, and bilateral hearing loss as secondary 
to service-connected otitis externa.  The rating decision 
mailed in September 2004 denied service connection for 
vertigo, as secondary to service-connected otitis externa, 
and tinnitus, as secondary to service-connected otitis 
externa.  The Veteran perfected his appeal and these issues 
came before the Board in March 2007.  

In 2007, the Board framed the matter on appeal as seven 
issues: whether new and material evidence had been submitted 
to reopen a claim for entitlement to service connection for 
bilateral hearing loss, on a direct basis; entitlement to 
service connection for bilateral hearing loss, to include as 
secondary to service connected otitis externa; whether new 
and material evidence had been submitted to reopen a claim 
for entitlement to service connection for tinnitus, on a 
direct basis, entitlement to service connection for tinnitus, 
to include as secondary to service connected otitis externa; 
entitlement to service connection for vertigo, to include as 
secondary to otitis externa; entitlement to service 
connection for chronic laryngitis, to include as secondary to 
otitis externa, and entitlement to an increased compensable 
evaluation for otitis externa.  The Board then found that new 
and material evidence had been submitted regarding the claim 
for service connection for bilateral hearing loss and 
remanded all the claims for further development and 
adjudication.  

On remand, the RO issued a statement of the case for the 
issue of entitlement to an increased compensable evaluation 
for service-connected otitis externa to the Veteran in June 
2009.  A substantive appeal was not received at the Board 
within 30 days; therefore, the Veteran failed to perfect the 
appeal as to that issue and it is not before the Board.  
Additionally, by a rating decision mailed in July 2009, 
service connection was granted for bilateral hearing loss and 
tinnitus, constituting full relief for those issues; 
therefore the bilateral hearing loss and tinnitus issues are 
no longer on appeal as the issues in controversy have been 
resolved.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  It is noted that all of the actions previously 
sought by the Board through its remand appear to have been 
substantially completed as directed, and that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence does not contain a current 
diagnosis of chronic laryngitis.


CONCLUSION OF LAW

The Veteran's chronic laryngitis disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).        






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis 

A review of the Veteran's service treatment records finds one 
reference to ear and "throat trouble" in March 1954; 
however there was no indication what diagnosis was reached or 
the treatment given.  The Veteran's June 1955 separation 
Report of Medical Examination found his nose and throat 
clinically normal.  

Following his discharge, the Veteran submitted a claim for an 
ear disorder and was afforded a December 1960 general VA 
examination.  His throat was found to be within normal limits 
and no diagnosis regarding his throat was made.  In the 
narrative summary of the more specific examination of the 
ears, nose, and throat, the examiner commented that the 
Veteran had had his tonsils removed, which was now "well 
healed."         

The Veteran's VA treatment records were retrieved and made 
part of the record.  Medical records dated from the 1960's 
through the 1980's note treatment for other disabilities; 
however none mention laryngitis.  A January 1998 Audiology 
speech pathology report noted his bilateral hearing loss.  An 
October 1998 VA ear disease examination noted his complaints 
of decreased hearing and occasional itchy ears, and "no more 
complaints."  A June 2002 ENT (ear, nose, and throat) clinic 
note includes a list of "problems" and on this list is 
chronic laryngitis; however the remainder of the treatment 
entry only repeats the impression that the Veteran has 
bilateral hearing loss.  A September 2002 ENT clinic 
treatment note likewise includes in the computerized problem 
list "chronic laryngitis" and likewise makes no reference 
to a diagnosis or treatment of any laryngitis.  See March 
2003, ENT clinic note.  February 2005 and December 2005 VA 
Primary Care follow-up notes include "problem" lists that 
make no mention of chronic laryngitis.  See also January 2006 
Nutritional Assessment Primary Care note.

The Veteran submitted the private treatment records by a Dr. 
V.L.H.  Spanning 2003 through 2007, these handwritten notes 
refer to the Veteran's hearing loss and other complaints; 
however no reference to laryngitis could be discerned.

The Veteran submitted his current claim in November 2003 and 
listed chronic laryngitis as a condition aggravated by and 
"developed by" his already service connected otitis 
externa.  See January 2007 translated copy.  The Board notes 
that in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
the United States Court of Appeals for Veteran s Claims 
(Court) held that "direct and presumptive service connection 
are, by definition, two means (i.e. two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim.  Id.  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim. 

In July 2004 the Veteran was afforded a VA nose, sinus, 
larynx, and pharynx examination.  The examiner noted the 
Veteran's complaint of nasal stuffiness, sneezing episodes 
for the previous three years.  Upon objective examination the 
examiner made the diagnosis of allergic rhinitis and 
commended the rhinitis originated from the nose.   

In April 2009, following the remand order, the Veteran was 
afforded a VA nose, sinus, larynx, and pharynx examination.  
Again the examiner noted the subjective complaints of 
recurrent hoarseness, recurrent throat phlegm, occasional 
nasal stuffiness secondary to nasal allergy.  The examiner 
noted there was no speech impairment.  Upon objective 
examination the examiner noted the Veteran had congested 
nasal turbinates; however his larynx examination was within 
normal limits and his vocal cords are clean and move well.  
The examiner concluded the Veteran had a normal larynx.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
chronic laryngitis.  There is no medical evidence of a 
current diagnosis of laryngitis or of any actual treatment 
for laryngitis.  While the phrase "chronic laryngitis" was 
included in the list of "problems" for several years while 
the Veteran sought treatment for other disabilities at a VA 
medical center, the Board found no treatment entry from any 
VA personnel actually treating the Veteran or rendering a 
diagnosis for laryngitis.  Additionally, no private treatment 
records as submitted by the Veteran referenced laryngitis.   

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing difficulty 
speaking or experiencing discomfort in his throat.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
the Veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
diagnosis or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Veteran has not brought forth competent evidence from a 
medical professional of a current disability, a disability 
that he has now or has had laryngitis that was caused by or 
aggravated by any service-connected disability, or that 
stemmed from service; thus, service connection for the 
claimed condition cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).

Absent proof of a current chronic laryngitis disability, the 
claim of service connection must be denied.  As the 
preponderance of the evidence is against the claim, service 
connection is denied.  Gilbert, 1 Vet. App. at 54.  


Duty to Notify and Duty to Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in December 2003, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2007 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the June 2009 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for laryngitis, also claimed as chronic laryngitis 
is denied, any questions regarding a disability rating and 
effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in April 2009 
to determine the nature and etiology of the laryngitis, also 
claimed as chronic laryngitis. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

As a final matter, with respect to the Veteran's substantive 
appeal regarding the claim for a compensable evaluation for 
his otitis externa, the Board notes that the law, and not the 
facts, is dispositive of the claim.  Specifically, as has 
been discussed fully above, the claim must still be denied.  
Therefore, the duties to notify and assist are not applicable 
to this claim.  Beverly v. Nicholson, 19 Vet. App. 394 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to service connection for chronic laryngitis is 
denied.


REMAND

Unfortunately, another remand is required for further 
development of the claim for service connection for vertigo.  
The Board is mindful that the March 2007 remand order 
provided that the Veteran would be afforded an examination 
if, and only if, medical evidence indicated the Veteran had 
vertigo and that vertigo was associated with his already 
service-connected otitis externa or another disease or injury 
incurred in service.   

The Board notes that the private treatment records of Dr. V. 
L. H., contained in the record after the March 2007 remand, 
include repeated references to the Veteran's complaint of 
"unbalanced" walking together with his complaints regarding 
his hearing loss.  See January 2004; March 2004; November 
2005; June 2006.  The April 2009 VA audio examination noted 
the Veteran's subjective complaint of "balance problems;" 
however the examination report includes no further comment.  
In a rating decision mailed July 2009, the AMC granted 
service connection for bilateral hearing loss.

Secondary service connection may be established by a showing 
that a service-connected condition caused the condition or 
aggravated the condition beyond the natural progression of 
the disease.  See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 
3.310(a)(2)(b) (stating that service connection on a 
secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a Veteran's current disability, 
including those unknown to the Veteran).

The Board finds that a VA ear disease examination regarding 
the complaint of vertigo or "unbalanced walking" or balance 
problems is required to determine whether there is any cause 
or aggravation of the Veteran 's "unbalanced walking" by 
his now service-connected hearing loss.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA ear disease 
examination to determine the current 
nature and severity of his service- 
connected disabilities.  The claims file 
should be made available to the examiner 
for review.

a.  The examiner is requested to describe 
in detail all symptom manifestations of 
the service-connected disabilities, to 
include consideration of whether the 
Veteran's vertigo/ "unbalanced walking" 
/balance problems disorder is 
etiologically related to (caused by) the 
service connected bilateral hearing loss 
disability.   
 
b.  The examiner should be informed that: 
the medical issue is whether the Veteran's 
vertigo/ "unbalanced walking" was caused 
by or aggravated by his service-connected 
bilateral hearing loss disability.  The 
examiner should be requested to answer the 
following questions:

(i).  Is it at least as likely as not (at 
least a 50 percent probability) that the 
Veteran's unbalanced walking or vertigo 
disorder was caused by or aggravated by 
his service-connected bilateral hearing 
loss disorder?  If the unbalanced walking 
or vertigo disorder has been aggravated by 
the service-connected bilateral hearing 
loss disability, what is the level of 
additional disability attributable to such 
aggravation?

(ii).  If the Veteran's unbalanced walking 
or vertigo disorder has not been 
aggravated by the Veteran's service-
connected bilateral hearing loss 
disability, what is the relationship, if 
any, between his unbalanced walking or 
vertigo disorder and his service-connected 
bilateral hearing loss disability?

(iii).  The examiner should provide a 
complete rationale for any opinion 
expressed.  A thorough discussion of the 
facts and the medical principles involved 
is required.  The Board directs the 
examiner's attention to the VA ear disease 
examination of July 2004 and the private 
treatment notes of Dr. V. L. H.   

2.  Thereafter, readjudicate the claim of 
entitlement to service connection for the 
Veteran's vertigo claim.  If the benefits 
sought in connection with the claims 
remain denied, the appellant and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and given the appropriate time period 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court of Appeals 
for Veteran s Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veteran s Law Judge, Board of Veteran s' Appeals



 Department of Veteran s Affairs


